Name: Commission Regulation (EEC) No 3608/92 of 14 December 1992 amending Regulation (EEC) No 3385/92 introducing a countervailing charge on fresh lemons originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 92 Official Journal of the European Communities No L 366/45 COMMISSION REGULATION (EEC) No 3608/92 of 14 December 1992 amending Regulation (EEC) No 3385/92 introducing a countervailing charge on fresh lemons originating in Turkey incomplete ; whereas a calculation carried out on the basis of the new data communicated to the Commission require that the countervailing charge on imports of fresh lemons from Turkey into the Community be adjusted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3385/92 (3), as last amended by Regulation (EEC) No 3532/92 (4), introduced a countervailing charge on fresh lemons origi ­ nating in Turkey ; Whereas the data required for calculation of the counter ­ vailing charge, as communicated to the Commission, led to fixing a new amount from 8 December 1992 ; whereas a subsequent communication showed those data to be HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3385/92 'ECU 12,13 ' is hereby replaced by 'ECU 8,88'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 8 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . OJ No L 180, 1 . 7. 1992, p. 23. (3) OJ No L 344, 26. 11 . 1992, p. 24. (4) OJ No L 358, 8 . 12. 1992, p. 12.